Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

|
Western District of lash ington |
Case number (i known}: -41Z3B- NS Chapter you are filing under:

I

  

Chapter 7
(4 Chapter 11
Chapter 12
Q) Chapter 13

(Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/7

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information fs needed about the spouses separately, the form uses Debtor 7 and
Debfor 2 to distinguish between them, In joint cases, one of the spouses must report information as Debfor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms. ,

 

Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct
information, If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if Known). Answer every question.

a Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: a About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your D ,
government-issued picture AIAN 2. oo
identification (for example, Firgi name - First name
your driver's license or CANE 2. Lo
passport). — name . Middle name
Bring your picture UYan ny 7
identification fo your meeting —- Last name Last name
with the trustee, : -
Suffix (Sr., Jr., Hl, Il) “> Sullix (Sr., dé. Ul HB
2. All other names you Wane. _
have used in the last 8 First name ~. First name
years
Include your married or Middle name - | Middle name
maiden names. ener
Last name : Last name
First name - First name
Middie name _? Middle name
Last name ~ Last name
3. Only the last 4 digits of :
your Social Security XXK RK =s tT aq S - RRO
number or federal OR 2. OR
Individual Taxpayer 9 . ne 9
Identification number MK XK XX KK
(ITIN)

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Debtor 1

Diane Renee. Erdmann

First Name Middle Name

Last Name

Case number (if tnawn) 1G * oY 1238 . AL TH

 

4, Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

$f nave not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

L] | have not used any business names or EINs,

 

Business name

 

Business name

EIN”

EN

EN

’ Business name

 

 

Business name

EIN

 

 

5. Where you live

3544 7- 24th Aw S

Number Street

 

Aubucn WA G8Co|

 

City State ZIP Code
Id LNG
County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

Po Box 4O a4

 

 

 

If Debtor 2 lives at a different address:

 

'. Number Street

 

 

City State ZIP Code

 

County

lf Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street . Number Street
P.O, Box P.O. Box
~ GG
Fedem| Wa, WA 93063
City 4 State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

CL) Over the last 180 days before filing this petition,
E have lived in this district longer than in any
other district.

PS | have another reason. Explain.
(See 28 U.S.C, § 1408,}

las lotending lo move_te

Prerce. County hen Of sy toally :
Bled. a

 

 

- LQ Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other district,

C) | have another reason. Explain.
(See 28 U.S.C, § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
Debtor 1

First Name

Diane Ronee Erdmann

Middle Name

Case number (# known) 1G © uy 23 St? TH

Last Name

a Tell the Court About Your Bankruptcy Case

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 17 U.S.C, § 342(b) for Individuals Filing
crane (Form 2010}). Also, go to the top of page 1 and check the appropriate box.

Chapter 7
L] Chapter 11
C) Chapter 12
QC) Chapter 13

 

 

 

How you will pay the fee

LI | will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your atiorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Oyfneed to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in instalments (Official Form 103A).

LI! request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). Hf you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

i.

Do you rent your
residence?

Official Form 101

s. Have you filed for
bankruptcy within the
last 8 years? L] Yes. District When Case number
MM / DD IYYYY
District When Case number
MM/ DDI YYYY
District When Case number
MMi OD IYYYY
10. Are any bankruptcy — foo
cases pending or being
filed by a spouse who is Lh Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
pariner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM / BD /YYYY
we

Jo. Go to line 12.
, Has your landlord obtained an eviction judgment against you?

RK No. Go to line 12.

L) Yes. Filt out inifial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
Case number (known) 19- “H} L235 HATIA

Diane Renee Enrdmana_
First Name iddfe Name Last Name

Cr Report About Any Businesses You Own as a Sole Proprietor

Debtor #

 

: 42, Are you a sole proprietor Ao. Go to Part 4.
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or

Yes. Name and location of business

 

Name of business, if any

 

 

 

LLC. Number Street

If you have more than one

sole proprietorship, use a

separate sheet and attach it

to this petition. City State ZIP Code

Check the appropriate box fo describe your business:

L) Health Care Business (as defined in 11 U.S.C. § 104(27A)}
L) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B})
LJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

OC) Cormedity Broker (as defined in 11 U.S.C. § 101(6)}

CI] None of the above

 

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smail

business debtor, see
11 U.S.C, § 107{651D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadiines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C, § 1116(4}(B}.

jo. tam not filing under Chapter 11.

LU No. | am filing under Chapter 11, but lam NOT a smail business debtor according to the definition in
the Bankruptcy Code.

CL} Yes, fam filing under Chapter 11 and iam a small business debtor according to the definition in the
’ Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, er a building
thal needs urgent repairs?

Official Form 101

Avo

Li Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City State ZIP Code
Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Debtor 4
First Name

Diane Renee Enbmann

Middle Name

Last Name

Gase number (i known) 1g ‘ Gi Z 4 or INTH

eo Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Teil the court whether
you have received a
briefing about credit
counseling.

The Jaw requires that you
receive a briefing about credit
counseling before you file for
bankrupicy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

 

 

Official Form 101

About Debtor 1:

You mist check one:
received a briefing from an approved credit

counseling agency within the 186 days before |
filed this bankruptcy petition, and 1 received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LI t received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
ofan, if any.

C) t certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made fo obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to fie this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptey.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days,

C) lam not required to receive a briefing about

credit counseling because of:

CL] Incapacity. i have a mental iiness or a montal
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

{1 Disability, |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after I

reasonably tried to do so.

L) Active duty. | am currently on active’ military
duty in a military combat zone.

If you believe you are no{ required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuais Filing for Bankruptcy

About Debtor 2 (Spouse Only ina Joint Case): Lo

_ You must check one:

L) treceived a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and] received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

U1 i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days afier you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ld certify that 1 asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed,

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

LL) fam not required to receive a briefing about
credit counseling because of:

ij Incapacity. [have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

LI} Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do sa,

CL) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

 
Debtor 1 >, a Me lenee Erdma fA

First Name Middle Name

EE svswer These Questions for Reporting Purposes

Last Name

Case number ¢fknawn) 19 . /24 6 -KI Fi

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

any exempt property is

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose."
ex N

co. Go te line 16b.
I Yes. Go to line 17.

16b, Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

W no. Go to fine 16c.
CL} Yes. Go to line 17.

16c. State the type of debts you owe that are nof consumer debts or business debts.

toyes , juclament

CL] No. fam not filing under Chapter 7. Go to line 78.

Do you estimate that after Wes. | am filing under Chapter 7, Do you estimate that after any exempt property is excluded and

administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

 

LE $50,001-$400,000
&4°$100,004-$500,000
C) $50¢,004-$4 million

L) $0-$50,000
CL} $50,001-$100,000

C) $400,001-$500,000
$500,001-$1 million

(4 $10,000,001-$50 million
2} $56,000,001-$100 mifion
(4 $100,000,001-$500 million

LI $1,000,001-$10 million

(3 $10,000,001-$50 million
LI $50,000,001-$100 million
CL) $100,050,001-$500 million

excluded and No
administrative expenses
are paid that funds will be Yes
available for distribution
to unsecured creditors?

| 18. How many creditors do Cy1-9 CL) 4,000-5,00¢6 (53 25,004-50,000

» you estimate that you LU} s0-99 L) 5,001-40,000 LJ 50,001-100,000
owe? L) 100-199 OQ 10,001-25,000 LI More than 100,000

LJ 200-9e9
49. How much do you L3 $0-$50,000 LL) $1,000,001-$10 milion C) $500,000,001-$1 billion

L) $1,009,000,001-$10 billion
C) $10,000,000,001-$56 billion
CD More than $50 billion

CL) $500,000,004-$1 billion

C) $1,000,000,001-$10 billion
L) $10,000,600,001-$50 billion
©) More than $50 billion

 

Sign Below

For you

 

i have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

fl have chosen to file under Chapter 7, 1 am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code, | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and i did not pay or agree to pay someone whe Is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specifled in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,600, or imprisonment for up fo 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

KPa bilitu~ x

Signature of Debtor 1

Executed on - 30%

pj

 

Signature of Debtor 2

&xecuted on
MMi DD fYYYY

 

MM / DD f¥YYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 6

 

 
Debtor 1 D LANG. Remee. Evdmann Case number (if known) IG. W235 . Li JH

First Name Middle Name Last Name

 

 

 

 

 

For you if you are filing this The faw allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

if you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case, The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. ff that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay,

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you pian to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the properly. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

 

Hf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

valve

Yes
Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?
L3 No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
aK No

CL) Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119),

By signing here, | acknowledge that { understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if] do not properly handle the case.

x Rivineediu—

 

Signature of Debtor 7 Signature of Debfor 2
Date 6 20° A014 Date
MM/DD IYYYY MM/ DD IYYYY
Contact phone Contact phone

 

 

Cell phone B53 * (4/- GGIO Cell phone
Email address cliane - et. cal ©hohne tf COVA. Email address

 

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
"Debtor 4 Diane. Renee Erifmann

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing} First Namo Middle Nama Last Name

United States Bankruptcy Court for the: Weston CO _ District of LA/ ti AS hing ton
-Gase number {qj Gf - j- Uff L385 - Wy

  

amend ‘fling

 

Official Form 106A/B
Schedule A/B: Property 12/45

in each category, separately list and describe items. List an asset only once. [fan asset fits in more than one category, list the asset in the
category where you think itfits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct infarmation..|f more space is needed, attach a separate sheet.ta this. form. On the top of any additional pages,
wiite your name.afid case number (if Khown). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

 

4. x. own or have any legal or equitable Interest in any residence, building, land, or similar property?
N

jo. Go to Part 2.
Ll Yes. Whereis ine property? :
What is the property? Check ail that apply.
‘Single-family home

14. CI Duplex o i-unit build
Street address, if available, or other description Dup r multi-unit building

 

 

 

 

 

 

 

 

OD Debtor 4 and Debtor 2 only CI Cheek if this is community property
{see instructions}

C) Condominium or cooperative Current value ofthe Current value of the |
LJ Manufactured or mobile home entire property? portion you own?
CQ band $ $
C) Investment property . /
: CI Tireshare Dascribe.the nature of your ownership
: Clty State = ZIP Code 2 oth interest (such as fee simple, tenancy by |
: Other the-entireties, or alife-estate}, ifknawn, — :
i i
1 Who has an interest in the property? Check ons. i
; (al Debtor 1 only ‘
County CT Bebtor 2 only :

LJ Atieast one of the debtors and another

Other information you wish to.add about. this. item, such as local
- property identification-number:

 

if you-own or have:tadré than one, fist here:
What is the property? Check all that apply.
U) Single-family home

1.2, C] Duplex or muiti-unit buildin
Street address, if available, or other description P q

 

 

 

 

 

 

Who has an Interest in the property? Check one.

 

C] Debtor 4 only
C7 Debtor 2 only
Cl Debtor 1 and Debtor 2 only (Cl Check if this is community property —
‘L] At teast one of the debtors and another {see instructions)

LI Condominium or cooperative Current value of the Current value of the ;
(2 Manufactured or mobile home entire property? portion you own?
C- Larch &. $.
QJ lnvestrient property. 5 ath ishi :
City Saez ods I Timeshare Inforest (such as fee simple, tenancy by
CI other the entireties, or a life estate), ifknown, |

 

i County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Bebtar 1 \) Le ine. Deonve. Erdma PY . Case: number titknown}: | q - uy t Z ay a My) Jit

First arn Middie Name last Name

What Is the property? Check all that apply.
: (a) Single-family home

 

 

 

 

 

 

 

 

 

 

 

1.3,
Street address, if available, or other description C] Duplex or muiti-unit building my
Q) condominium or cooperative Current value of the Current value of the :
() Manufactured or mobile home entire property? portion you own?
‘Land $ 4
Lt bivesiment property ; :
Gily State ZIP Code {(Q Timeshare “Describe the nature of your ownership i
interest (such as fee simple, tenancy by;
(2 other the entireties, or a life estate), if known.
: Whe has an interest in the property? Check one. |
LY Debtor 4 only i
Gounty (2) Debior 2 only, .
C] Debtox t-and:Debtor 2 only Ql) Check if this is community property
(2) Atteast ove of the debtors and another: (see instructions)
Other information you wish te add about this item, such as Jocal
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1, Write that number here, .......:cccceceeeesaeeeeseenceeeeeeeeanere eteeeenss veespeseteatassnaaaeeraeeanenagea =»

 

 

 

 

Describe Your Vehicles

 

| Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
© you own that someone else drives, If you. lease a vehicle, also report it on. Schedile G’ Exacutory Contracts and’ Unexpired Leases.

, 3. Cars, vaits, trueks, iractors, sport utility vehicles, motorcycles:
C} No
i Ph ves

3.4. Make: ( fi f if lad. Who has an interest in the property? Check one.
CTS

Model: PA nebtor 4.oniy

    

LI Debtor 2 only

   

 

 

Year: 001 Cd Debtor tand Debtor Zonly Current value of the Current value of the i
i Approximate mileage: 34,000. 000 La} At least one of the debtors and another entire property? portion you own?
i Other information:
i ©] Check if this Is community property (see

instructions)

 

 

 

‘ff you own ar have more thanone, describe here:

3.2, Make: C he Vv rolet- Who- hae an:interest in. the property? Check one.
Madel: Astro EXpebtor 1 only
{ Debtor 2 only

 

 

: 5 Currer

veer OS, Obetort and Debora Curent valu ofthe Curent van

: Approximate mileage: 188 00) (] At feast one of the debtors and another i
\ Other information: :
nen ee eee ey : >
: I (I check if this.is community prapenty (see o_ BOO. — % Be O \
| instructions) :

 

Official Form 106A/B Schedule A/B: Property page 2
Debtor 7 Duane Re Nee Endm AVI Case number: tit known): 1G 7 4) Z 3S - J Lf

First Naine Kliddle Nate LastNemae

33, Make: Ch eure [ef Who has an Interest In the property? Check one.

Model: Sil e ike hebtor 1 only
(CJ Debtor 2 only

 

 

 

 

 

 

 

. ¢ g
Year: _AaCOY () Debtor t.and Debtor 2 only Current value ofthe Current value of the ;
| j : . " entire property? ortion you owl?
Approximale sniteage: . &, COO ~L] At feast-one-of the debtors:andanother property P ¥
ther information:

we 1 4, .
() Check if this is community property {see 3 L, 100 $. 1, 4 00 :
instructions) i
34. Make: Who has an interest in the property? Check ona. 4
Model: CL) Debtor 4 oniy
Ch pettor2.onty : =
Year: Cl Debtor 1 and Debtor 2 only Current value.of the. Current value of the;
- . entire. property? ortion. you cua?
Approximate: mileage: [) Atleast one: of the debtors-and another propery: P ¥
Other Information:
CI] Gheck if this is community property (see § §
instructions)

 

 

 

 

: 4. ‘Watercraft, aircraft, moter homes, ATVs and other recreational vehictes, other vehicles, and accessories
: an Boats, trallers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
°

L] Yes

44. Maken oo Who has an Interest in the property? Check one.

Mode: CI'Debtirt only
Ld Bebtar 2 only

      

 

 

i

Year: 3
. - U1 Debtor 4 and Debtor 2 only Current value of the Current value of the :
Other information: (J At least one of the debtors and another entire property? portion you own?
(1) Check if this is community property (see $ $

instructions} i

t

 

leyouewn erheye store than-one, fist here:

 

Who has an interest in the property? Check one,

  

 

42, Makes
Model: (] Debtor 1 only
Year: (2 Debtor 2 only ae ae

“en (} Debtor 1 and Debtor 2 only sntire prepert o the Current value off
Otherinformation: LF At least one of the debtors and another
|
| | Gl. Check if this is community. property (see. $ $
| | instructions).
5. Add the doffar value of the portion you own for all of your entries from Part 2, including any entries for pages s
you have-attached for Part 2. Write-that murmber Here oo... ccc cescsescsescsessseeeseeecnversuccenesevsesnseensennsecareensecssesaressaveststenaeesatensenesteess >»

 

 

Official Form 106A/B Schedule A/B: Property page 3
Debtor i Diane Ronee Erdyna (14 Case numer. (#.known): iG * YA By - 4 sH

Firat Name: Middle Name Lest Name

 

 

6 Household goods and-furnishings
_Eyampies: Major-applianses, furniture, linens, china, kitchenware

TL No oe nen ne neni ne no tenn no cee nee eee ne

Bikes, Deserve. 1 old wwosheldeyec 1 (So. howse held goods. 5

7. Electronics i

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music :
collections: electronic devices Including cell phones, cameras, media players, games

r No poi en peers feo secede eect Ente oe STC Cee creates f

Yes. Describes... le ig 1/41

| cel ll hone, ag top \ cine vi “fod.. ee

8, Collectibles of value :

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or basebail card collections; other collections, memorabilia, collectibles

LI No of ne na a en nines gn nero nna nnn ennennn tenn eet nett ny

Yes, Describe... ; ( 00
Btn owl aed pink oo

Equipment for-sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

CG No pee etapa anne png ten enna leh rageeg oneness geste neg te net nceernnee core ne wre ean innate nt
i Yes. Deseribe......... | ¢ FO

i old. bicycle el

 

| 410. Firearms
’ Examples: Pistols, rifles, shotguns, ammunition; and related equipment

CQ No- centnceree cee vee eeegeoytagaaqeinies tym epee snapnnen maueesennee

JA ves. Desoribe...... “19mm, 290. = pol in: my. possession - js 4so

11. Clothes i
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

LI No ce ene recta pa re i et eng NI PgR ence

Ves. Dessrberwannl verydlay clothes ant. shoes __ _ ee 30).

,

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver :

OQ No ncaa eee etree ene ete ante inet tein pam
Pores omie-m-l wadch, Costume. jewelry | Ate

_ 13.Non-farm.animals
: . Examples; Bags, cats, birds, horses.

C] No Tr eee nee rarer ree rete ann enn eet cee ene nc ene netnnrtne net bentnig ccepittnceeannntinneing
O

Hf Yes. Describe... ~| too a 04s. x =e ‘akhy owned: ee §

14, Any other personal and household items you did not already list, including any health aids you did not list

| Xf No i

[) ves. Give specific 5
information. ...! . nnn

 

15. Add the dollar value of all of your entries from Part 3, including ary entries for pages you have attached $ | GIO
a
for Part 3. Write that number here .... suesussarasenvensevaveceesecsesssusesuavetedstesecssssuusessusssvassvassusssaseeneavasaverceegesonssesvasvseceqseeecees seve DP

 

 

 

   

Official Form 106A/B Schedule A/B: Property page 4
Diane Ren ee

FirstName. iddla Name.

Debtor 7
Es ane

Describe Your Financial Assets

End manivt

Case: number: (# knowa):

I4-4/235-MIH

 

 

“46.Cash
: ‘Examples: Money you have in your wallet, in your home, in a sate deposit ‘box, and on hand when you file your petition

17.Deposits of money

Cash. 2 pieaneeeres

¢ 20

Examples: Checking, savings, or other financial accounts; serlificates of deposit, shares in credit unions, brakerage hauses,,
and. other sitnilar institutions. if you have rvitiple accaunts.with. the same institution, list each,

I No

FEV 68 neecscensessnn

17.1. Checking account:
4722. Checking-account:
47.3, Savings account:
17.4, Savings account:

17.5, Certificates af deposit:

47.6. Other financtal account:
12:7. Other financial account.
17.8; Other-financial. account:

17.8. Other financial account:

18.Bonds, mutual funds, or publicly traded stocks

Institution name:

ells Fargo

4 od

 

 

 

 

 

 

Go 6.6 8 fF BH

 

Examples: Bond-funds, investment accounts with brokerage firms, money market accounts

EKNo
CD Yaseen

Institution or issuer name:

 

 

 

19, Non-publicly traded’ stock and interests Ih incorporated and unifcorporated businesses, ifctiding an interest in

an LLC, partnership, and joint venture

RENo

(J Yes. Give specific
information about
PNEI cc ceceeceeseeeees

Name of entity:

Official Form 1064/8

% of ownership:

0%
0%
0%

Schedule A/B: Property

% $
%
%

page 5
Debtor i D jane Ron CE Edman Case:number (i xnovn). [4 Z {2 39-117 gH

First'ame: Hidde. Mane: Last‘Nanre.’

20, Government and corporate bonds and other negotiable and non-negotiable instruments ;

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders. :
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

PX No

Cl Yes. Give-specific *Isauername:
information avout

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THEM. $
$
$
21. Retirement or pension accounts
Examples: Interests-in RA, ERISA, Keogh, 404 (k}, 403{b), thrift savings accounts; or other pensiot of profit-sharing plans: :
Sno
C] Yes. List each
account separately, Type of account: Institution name:
404¢k) of similar pian: §
Pensian plan: $
IRA: ‘$
‘Retirament:account: $ :
Keogh: $
Additional account: §
Addittonal account: $
- 22. Security deposits.and prepayments
Your share of ali unused deposits you have made so that you may continue service or Use from a company’
Examples: Agreements with landlerds, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
PK No
Cd Ves scsscstscrsessssesenns institution name or individual:
<Etectric: 5
‘Gas: %
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: &.
Rented furniture: §
Other: $
23, Annuities (A contract for a periodic payment of money to you, either for life or for a number of years}
“EK No
M68 ueeneeeee — issUer namecand.description:
$
$

Officiat Form 106A/B Schedule A/B: Property page 6
 

Debtor 7 D | ane. . Ronee Evel mian i\ G4se-HuMber (it-Anown), iG ~ LZ. 3 -/7) JH

First Name: Widdle Name" hast Nene |
i 24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program. |

“ §§ 530(b)(1), 529A(b), and 529(b}(1). /
beh.No

ee Institution name and description. Separately file the records of any interests.11 U.S.C. § 5214(c):

 

 

in

28. Trusts, equitable or future interests in property (other than anything listed In ne 1}, and rights or powers :
exercisable for your benefit :

CJ Yes. Give specifie
ingormation about them....;
L ce ve

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

j No

 

CI Yes. Give specific |
inferrnation about them... | pa i

1 seer appa quer ptneatnnt ns tenesdeenimetaiettinene ee sect inte gepeneeereneninmen ean pe ceenertimernennni ts pis testes :

: 27. Licenses, franchises, and other general intangibles
: _ Building permits, exclusive llcenses, cooperative association holdings, liquor licenses, professional licenses
No ne eee pint
:  (D Yes. Give specific
: information about them... i$ i
pat aan oe E

   

: 28.Taxrefunds owed to you
: No __

 

C] Yes. Give specific information 7 [ | Federal: $ i
about them, including whether | i ee :
you already filed the returns : i State: $ :
nd the tax YESS. ieee i © ;

| i Local $ i
|
29, Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

r No

ot ohn Pome nnn ra ee IR

: ; f Alimony:
L
i . Maintenance:

§
&
Support: $
$
§

Divorce settlement:
Property settlement:

36, Other amounts someone owes you ; :
Examples: Unpaid wages,-disability insurance payments, disability benefits, sick pay, Vacation pay, workers’:compensation,
“Social Security benefits; unpaid loans ‘you mate to‘spmeone else

C) Yes. Give specific information...............

 

Official Form 106A4/B Schedule A/B: Property page 7
Debtor 1 D lane Renee Brdma An Case number (itsaown) - ig - HZ 35 * hos

First Naitie Hidde Nene! LastName

31. Interests in Insurance policies
A Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
No

QO) Yes. Name the insurance company Company name: Beneficiary: Surrender or reftind value:
of each policy and IIst its value. ...

 

 

 

: 32. Any interest in property that is due you from someone who has dled
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive i
properly because someone has died. :

No
pee nt tine tenement A einen titers

Cd Yes. Give specific information:............- : i

Sinemet nee arr ae tte ASE ARR EHR eee entree ne ener eienerncenneninicnn

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

 

 

a _fske FO SUC ee 4 :
: Yes, Describe each Clalm. wen :
DeTodd. LAY Mark Calvect,. Beedle | oy olen! stun known i
34. Other contingent ahd unliquidated claims of every-nature, Including counterclaims of the.debter and o :
| to-get off claims
» (2) Yes. Describe each claim. sstsamnneed |
Lee eee neta tenner §

35. Any financial assets you did not already fist.

ne ee a posession OF 800,00
i és, Give spect 16 INTOMTATION, ue + :
Tevetee. Mark Calvert oo I

 

36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that nUMBEr HELE ..cceccsccsectneneseceneinnnenannnitususunenuiiiutnnnen sy |g kina

 

 

 

Describe Any Business-Related Property You Gwn or Have:an Interest In, List-any real-estate in Part 1. |

 

 

37.Do you own or have any legal or equitable interest in any business-related property?

No. Go te Part 6.
CI Yes. Go to line 38,

 

i 36. Acceunts receivable or commissions you already earned
No

Lt Yes. Describe... EE eee a:
§
i Pearce tt Be ELE AAR NE Re een Neen nde end en ate Gar TNC ea ee — en

: 39. Office equipment; furnishings, and .d supplies
: Examples: Business-related- computers, software, wnodems; printers, coplers, fax: machines;zrugs, telephones, desks, chairs ;electronic:-devices

C.No

CF Yes. Peseta ee Ee ‘|,
;
a a OE a

Official Form 166A/B Schedule A/B: Property page &

 
Debter’i Dig Ne. Renee Erdmann CAse: number dmowny: 14 = Li} L3y - M Td

Pust- Name Middle Name Last Hame

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

LA No

 

 

 

 

C ves, peseribe.f nee nas i

_ a a reer een tmenened

41. Inventory
> [I No pone _— pence ee en nn ey
CG] Yes. Describe......, s

42. Interests In partnerships or joint ventures

L) No

CG} Yes. Desente....... Nanie of entity: % of awnership: ;

: %. § :

% $

% $

 

i 43, Customer lists, mailing lists, or other compilations
Gl No
C) Yes..Bo your lists include personally identifiable information.(as defined in 11.U.8.6.:§ 101(41A})?

O “Blo
C Yes Describe... : ;

be eee nena

 

A AE RR A RE RE RT NEE RA a

44, Any business-related property you did not already list :
: L3 No
Q) Yes. Give specific

 

 

 

 

 

 

 

information ....066. §
g
i
$
$
$ i
» 45, Add-the.dollar value-of all.of your entries from Part 5, including any entries for pages: you have attached ry
2 far Plapt Be Wirlte that- number Were o..cccccccccsesceccscsessesesessscesscessssnsccactssacaucesneassnecanecuneqsesrsestsnusseessssessarsaserseeeaneonscenecesaenten ossunieees =>

 

 

 

Describe Any Farm- and Gommercial Fishing-Related Property You Own or Have an Interest in.
¢ if you own or have ah interest In farmland, list lt in Part 1.

 

 

46.06 you own-or have any legal or equitable:interest in any farm=or commercial fishing-related praperty?
es No. Go-toPart7,
LI Yes. Gata line 47.

 

| 47. Farm animals
Examples: Livestock, poultry, farm-raised fish

 §

 

   

   

Official Farm 106A/B Schedule AJB: Property page 9
Debter 7 Diane Ren Ce Evrdyn ann Casei:numbar gta} 19 ° Lf] 2. 38 7 iY) a i .

First Name Middiz Naine LastName

: 48.Crops—either growing or harvested

 

GI) No pene ener rane neente ethene annum nt nen ror mune ernorindntine ti tdancinmmnasnguta mannan te

_ (0 Yes. Give specific

information. en} $ —___}

4a, Farmand fishing equipment, implemenis, machinery, fixtures, and tools ‘of trade
D no |
a

 

50, Farta and fishing supplies, chemicals, and feed

UC] No

 

OV Yes .ennnnennne - eT
: a :

54, Any farin- arid comiviercial fishing-related property you did not already jist :
CE] No _ a ;

C] Yes. Give specific i
information. ..........

$

ot
Lace ce te Re FM MEENA RR a RR cra TRIN

 

} 52, Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
© for Part 6. Write that number Were ccccssssssssscecsseceseeessnseceesensseeeessersceceetensssotuuiseeuisussseenusssnresasasissevsssseessiseseseuaaanses oP

 

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

 

: 53. Do you have other property of any Kind you did not already list?

: Examples: Season tickets, country club membership

BNo oc (eee titers ice arenas marae |
| (2 Yes. Give specific | : i
information, .......0f t

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here sresassesaseesssesessneusenvunstensossucessssesascenscausisciice SD $

 

 

 

 

List the Totals of Each Part-of this Form

 

 

: 55. Part 1: Total real estate, line 2 occ cceneesesrcsnerses snes censacssecensesnsesesesecenaeenden onesAd Og GdteU1AEE MAI AEADAEL AEE DIRES IEEE LORE SEES DO LE ELC Geet eng aera

' 56. Part 2: Total vehicles, line 5 s_ 3,900

57. Part 3: Total personal and household items, line 15 s LUO

58. Part 4: Total financial assets; line-36: $. CVO?

59. Part 5: Total business-related property, fine 45 $ { )
: 60.Part 6: Total farm- and fishing-related property, line 52 $. ( )

61.Part 7: Total other property not listed, line 54 + ( )

 

   

: 62. Total. personal property.‘Add lines 56 through 61, oer ' Slinknoton copy personal property-total “= “Fs :

 

' 63. Total of afl property on Schedule AJB. Add line 55 + iN 62... cs scscscsecssssestsasstnsetssstinustisstnsstensiinsonnussuaneesseesie $ Unlenaw "

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
~ Debtor 1 Dyane. Renee Evdma A

Firel Name Addie Name Last Name

 

Debtor 2
{Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court far the: western District of {4 lasing oY
’ Case number IG , Lf { 245 ‘ mM D> fe RX Check if this is an

(l-known} amended filing ©

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible, if two married people are filing together, both are equally responsible for supplying correct information.
Using the property youdisted on Sthedite A/B: Property (OfficiakForm-106A/B) as. your source, list the property that you‘clainvas exempt. If more:
‘space is needed, fill outand attach to-this page-as many‘copies.of Part 2: Additianal Page as:necessary. On the top of any: additional pages, write’.
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim, One way of doing so Is to state a
specific dollar amount as exempt, Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a faw that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be dimited-to-the applicable statutory amount,

identify the Property You Claim as Exempt

 

 

4. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

EX You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b}(3)
LI You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property-you fist on Schedile.A/B that you claim as exempt, fill in the information below.

 

‘Brief Cacli Nac CTS g A ,ao0 Ds.

 

 

 

 

 

description:
100% -of fair market value, up to .

Line from . a C
Schedule A‘B: 3 . L any applicable statutory fimit 1S. O10 Lh
Ba oy, oO o g 300 is
Line from 100% of fair market value, up to
Schedule A/B: any applicable statutory firmit
description: lectronics s_)HO Os.

. 160% of fair market value, up to
Line from rs 6 3 .
Schedule A/B: 71 any applicable statutory limit Ch) A)

3. Are you claiming a homestead exemption of more than $170,3507
Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
y Mo
Q) ¥es. Did you acquire the property covered by the-exermption- within 1,245 days before you filed-this case?
‘2 -No
OD Yes.

Official Farm #06C Schedule C: The Property You Claim as Exempt page 1 of &
Debtor:i

Firsl Name

Diane. Renec

Erdnann

Ididdle Name Lasl Name

Gase-number (iknow). 19 . 4] L39-N1 JH

 

Brief
‘description:

Line from

Sehedule AB:

Brief
description:

Line from
Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Linetrom
Schedule. AB:
Brief
description:

Line from
Schedule A/B:

Brief ;
description:
Line-from

Schedule A/B:

Brief
description:

Line from

[3
Co lect bles
_h_

Sports 4. Hobbies ¢ a

Cl.
100% of fair market value, up to
any applicable statutory limit

Cs

h100% of fair market value, up to
anyapplicable-slalutory tinil

Os

4 60% of fair market value, up to
any applicable statutory limit

Cis
Okt 00% ‘of fait-market-value, up.to

L$

p72] 100% of fair market value, up to
any applicable statutory limit

 

 

e.g) 00%. of fair market value, up:to-
any applicable statutory limit

 

Schedule A/B:

Brief .
description:

Linetrem
Schedule A/a:
" Brief
description:
Line from

CJ 100% of fair market value, up to

any appilcable statutory fimit

 

C) 190% ‘of fair market value, ‘up-to

 

Schedule A/B:

Brief
description:
Line from

Schedule A/B;

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Official Form 106C

LF 100% of fair market value, up te
any applicable statutory fimit

 

(100% of fais market-vatue, wo to
any applicable statutory limit

 

LI] 100% of fair market value, up to
any appilcable statutory [mit

g. ICO [hs
12
$ L$
$ Os
ssscncnnemvimen cany-applicable statutory limit
$ C)¢
$. C) $.
$ CL) ¢
$ Os

 

LD 400% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Ciaim as Exempt

 

 

“ary applicable statutory limit

Rew 61s c10(idIi,) |

W

ASO

 

 

 

 

 

page 2 of al

 
Debtor 1 Diane Remee Evdma YW

First Name Middle Name Lasl Name

Debtor 2
(Spouse, if fillng) First Name Middla Name Last Name

United States Bankruptcy Court for the: sesterrs District of Washingor

’ Case number 14 ° 4 12 36- ys , te bein i
it-knowe} UkTheck if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 64/19

Be as complete and accurate as possible. if two marded peopie are filing together, both are equally responsible for supplying correct
information, 1f mora space is needed; attach a-separate sheet to this form, On-the-top of any additional pages, write your name and. case:
number (if Krown), Answer every question, :

Give Details About Your Marital Status and Where You Lived Before

 

 

1. What is your current marital status?

(al M ied
: XKiet marced

2, During the last 3 years, have you lived anywhere other than where you live now?

No
Ld Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Li Same as Debtor 4 LY same as Debtor 4
From From
: Number Street Number Street
: To To
City State “ZIP Cade City — Siate ZIP Code
: LJ same as Debtor 4 () same as Debtor 1
: From From
: Number Street ‘ Number Street
i To Te
City State; ZIP Gade City. State. ZIP Gade.

: 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and ferritories Include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No
() Yes. Make sure you fil out Schedule H: Your Codebtors (Official Form 106H).

 

Explain the Sources of Your Income

 

 

Official Ferm 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Gebtor 7

Eda nn

Lasl Naine: -

Diane Renee.

Firshtfame- Middlé Name

Gase Aumber (known),

19-41 23%-mM Tid

 

: 4 Did you have any income from employment or from operating a business during this year or the two previous calendar years?
: FIll in the total arnount of income you recelved fram all jobs and all businesses, including part-time activities,
if you are filing a joint case and you have income that you receive together, [ist it only once under Debtor 1.

CL) No
4 Yes. Fillin the details.

 

C} Wagas, commisslons,

Jan ft year until :
From uary 1 of current year un bonuses, tips

the date you flled for bankruptcy:

“Wages, commissions,
bonuses, tlps

+O Operating a business

For last calendar year:

(January 1 to December 31, 201%
wry

Q Wages, commissions,
bonuses, fips
}Q Operating a business

For the calendar year before that:

(January 1 to December 31,

Or Operating a business

s_1,691. 23

8 Did you receive any other income during this year or the two previous calendar years?
: Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; Interest; dividends; money collected from lawsuits; royaitles; and
gambling and fottery winnings. If you are filing a joint case and you have income that you received together, fist it only once under Debtor 4.

Gl) Operating'a business:

| Wages, cammisslons,
bonuses, tips $

i} - wages, cammissions,
bonuses, tips $

Q Operating a business

( Wages, commissions,
bonuses, tips

| Operating a business

List each source and the gross income from each source separately. Do not include income that you Hsted in line 4.

Gd Ne
bf Yes. Fill-in the detaiis.

Official Form 107

 

From January 4 of current year untlt
the date you filed for bankruptcy:

For last calendar year:

 

 

(January 4.tc December 34,

 

¥¥¥¥

 

For the calendar year before that:

 

Sole of agseds $296,312 $
$

 

(January 1 to December 31, a0}
wry

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 2
Debtor 1 . p iG ne Ren ee. Eri mea FN Gase number (if knava) 19 * GA 3 * it TH

First Namo. Maddie Name . Last Name:

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?
"SA No, Neither Debtor (nor Debtor 2 has primarily consumer debts, Consumer debts are.defined in 11 U.S.C,-§ 101(8)} as
“incurred by:an individual primarily for'a personal, family,-or household purpose.” /
During the 80-days before you filed fer bankruptcy, did you pay any creditor a total-of $6,825" or more?

‘BY No. Go to line 7.

Cl Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject lo adjustment on 4/01/22 and every 3-years after thal for cases. filed on or after the date of adjustment.

(J Yes. Debtor + or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

C3 No. Go to fine 7,

(4 Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
i creditor, Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

$ $ O Mortgage
QI car

(credit card

Creditor’s Name

 

Number Street
Ca Loan repayment

 

C) Suppliers or vendors.

CJ other

 

City State ZIP Code

§ $ Ld Mortgage
! Creditors Name
, () car

 

 

TE] credit:
‘Number ° Street Q Credit card
Loah repayment

 

 

OQ Suppliers or vendors
L) other

 

City State ZIP Coda

$: “ 4. tae i: Morigage-
Creditors Name
tl car-

 

C) credit card

 

Number Street
L) Loan repayment

 

 

() Suppliers or vendors :
tl Other :

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Debtor 7 Da IZ. Ren Ce Erdman a) Gase number (anon) IG = Of 2398 : f#} JH

First Name Middie-Name- Lact Name-

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as chitd support and alimony.

Cd Yes, List'all payments to-an insider.

 

 

 

 

 

 

 

 

 

 

 

 

 

$. $

Insidar’s Narne

_ ;

Number Steet i ;

i

Cay State ZIP Coda

i

$ $ i

Insider's Namo :

Number - Streal i

:
: City Stale ZIP Code i |
f i 1

&. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
_aninsider?
Include payments on debts guaranteed or cosigned by. an insider,

 BNo

C) Yes. List all payments that benefited an insider.

   

 

 

 

 

 

 

 

 

 

insiders Name i

|

Number Street i '

i

i i

i t

i i

[ i j

‘ : :

} Cily State ZIP Code | i
$ § 7

i Insidar's Name j i

: t

Number Street :

{ i

: i

i [

i |

Nn Bia EIR Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Debtor.7

FirstName Middle Name- LastName +

  

Diane Renee. Enlmann

Identify Legal Actions, Repossessions, and Foreclosures

1G-F/2359- HITS.

Case number (i anova)

 

 

 

  
  
 

9. Within 4 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

 

 

 

 

 

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, :
: and contract disputes.
CI No
r= “Yes. Fill in the details, a
: hi i ‘Statiie of the:¢
kero ref. 4 Bankrupt
Case title ln cé NoeHruxst Ban prey _Westece Disk of LA Ba p Zt BH Pending
: . : ! | (3 On appeal
Tere torial Mint, LEC | Woo Steaviet Street
} [Number Street 3 concluded
cave mimvor MoI HoT LMA Seattle WA Fol
i Ci hate. ZIP’ Code-

case title Calverk v6. “t

E a Maun
“Gasenumber } (- Ol |

| =
| Westen Dist. of iA Brankeuptes, (2 pending

\Court Name

! Foo Stew St-

iNumber Street

Seattle WA Flo

CI on appeal i
a :
M Concluded i

 

 

 

 

 

 

 

    

“City State ZIP Gode

: 40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
: Check all that apply and fill in the details below. :
EE No. Go to line 11.
:  ( Yes. Fill in the information below. :

: “a Valtie of the property:
: Creditar's Nama § i
Number Steet i
CY -Property was repossessed.
2 Property was foreclosed,
‘G) Properly was-garnished. :
Gity State ZIP Code {] Property was attached, seized, or levied.

 

 

 

Credilor's Name

 

 

 

 

: Number Street
C] Property was repossessed,
C1] Property was foreclosed.
LJ Pp rai
City State ZIP Code Q roperty was ga ished.

Properly was attached, seized, or fevied,

Official Form 107 Siatement of Financial Affairs for Individuals Filing for Bankruptcy

page 5/A
Debtor 1 [) iG He. ones Erdmann Case number (itmown),: 1G 7 YZ 3 x - fF? TH

FirstName Middle Name Last Haine

   

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

C) ho
Yes. Fill-in the-details.
Case title Lvd mann Vs

  
   

 

| Weskern Dist of WA Banbeepley O pending

j Court Name

 

 

 

Calvert | 0 Stewart St. GY on appeal
: | Number “Street AY Concluded
Case number: 1s . 18. Du | 404 tHe LA stOf

: i chy State. ZIP'Coda:

 

ine (E Lecleral Court
case tite VOW vs Crinne LA becleral: Court Gk Pending
(

 

 

 

 

Q) ona
Hanser ef al | 700 Stewart SE. On appeal
: jNumber Street C1 conctuded :
‘Case number Mf -e.r-OO09d- KAT Sea tle. A 991) |

iCity State ZIP Code

40. Within 4 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below,

 

   

No. Go to line 11.
»  O Y@s. Fill in the information below.

 

 

i Craditor's Name NN

Number Street

 

 

City State ZIP Cade

 

 

Creditor’s Name 4

Number Sfreet

 

 

C] Property was repossessed,

LO LU] Property was foreclosed.

Ay Sale IF Sade O Property was garnished.

Cl Property was-attached, s8ized,er levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5 / B
Debtor 7 \) rr vie. Renee E vd Mann Case number Grknown’: } G - cj / a 3 XIN JH

First Nana: Middle Name LastName ~

 

11. Within 90 days before you filed for bankruptcy, did any creditor, Including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

 

 

 

 

 

 

81 No

- (3 Yes. Fill in the details.

: Grediior’s Nama | “

3 | |

i Number Street \

|

|

i Dee ee ce evap eee peeve ee wet tee ae were ci nants wanee ene orneen aad

: City ‘State ZIP'Céde: Last 4 digits:of account number: XXRXS _.

' 42. Within 4 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

i mM No

1 (O) Yes

List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

  

No
C) Yes. Fill in the detalis for each gift.

 

 

Person to Whom You Gave the Gift

 

i
‘
i
:
:
4
'

 

 

Number Street

 

“Clty ‘State ZIP Coda

Person's relationship to you

 

 

i Petsan-lo Who Yaw Gave the Gift

 

 

Number Street

 

Clty State ZIP Code

i
;
i
j
i
i
{

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Debtor 1 Diane Renee Erdman rv Case number (fknoxal 1g 2 GY 2 3Y- tv) TH

Firat ante Middle Ramer Cast Nana.

 

44, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

_-

C) Yes. Fill in the details for each gift or contribution.

 
 

 

 

 

 

 

 

| :

i $ :

Charily’s Name | :
| ;

i $ ‘

' ;

;

Number = Sivcet i 4 :
i

City State ZIP Code _ _ | i

    
 

List Certain Losses

 

; 46 Within 7 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
| disaster, or gambling?

CJ Yes. Fill in the details.

 

 

    
 

List Certain Payments or Transfers

 

 

 

 

 

 

 

 

 

 

 

i 16, Within 1 year before you filed for bankruptcy, did you.or anyone else acting.on your behalf-pay or transfer-any property fo anyone
' you-consulted about seeking bankruptey-or preparing a bankruptcy petition?
t inclide any attorneys, bankrupley petition preparers, or-credit ‘ounseling agencies for services required inyour bankruptcy.
No
(2 Yes. Fill in the detalts.
Person Who Was Paid
r
Number Street :
| |
| | ®
Gly State ZIP Gode
[
! |
Emall or website address !
Person Who Made the Payment, If Not You i

 

Official Form 187 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
 

Lebtar 7 Drang Rew &e. Erdionann (Case number (kien) IG ’ tf} Z 3y- MY) JH

First Name. Midite. Name: . Kast Nanig-

 

 

 

 

 

 

Person Who Was Paid
i t
i $
i
Number ‘Street i :
: i
| 2 $
City Slate ZIP Code | |
i i
i i
: !
Emaitt or website addrass i i

 

Person Who Madeike Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
De not include any payment or transfer that you listed on line 16.

no

C] Yes. Fill in the details.

 

Person Wha Was Paid

 

 

Number Street

 

 

 

City Site ZiPGade carson conenerusnt

 

| 48. Within: 2. years before-you filed for-bankruptcy; did you sell, trade;.ar otherwise-trarisfer any-property to anyone, other than property
transferred In the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property}.
an include gifts and transfers that you have already listed on this statement.
i No
; (2 Yes, Fill in the details.

 

‘Person’ Who Received Transfer

 

 

 

 

 

 

 

 

| :
i i i
Number Street : i i
| |
i |
| |
| | |
City Stale ZIP Code i ' |
Person's relationship to you
| |
Person Who Recelved Transfer ! :
{ i
Number Street ! :
i
|
i i
‘City - State ZIP Code See opi ca finer ey tite tare sues tbe cnet eee eucnee ene Sut sien eee ee te ate tice tare J

‘Persor’s relationship to you

Official Form 107 Staternent of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 

 
Debtor 4 Dia 2. Ren @é Erdmoyy fi Gase namber (ianown 1G ° td} 23 §-faq gH

First Wage Middie Nama LastName -

49, Within 40 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called assel-protection devices.)

QXNo

CI Yes. Fill in the details.

Name of trust

i
|
|

 

 

   
  

bet c Certain Financial Accounts, instruments, Safe Seposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or Instruments held In your name, or fer your benefit,

closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,

brokerage houses, pension funds, cooperatives, associations, and other financial Institutions.

C3 No
| Yes: Flif in the details.

transferred ete

Alaska USA Cadet Union

1207 5 39H) 5f (3 Savings

Number Street
Gl Money market

. Falecal | Way. WA Or Brokerage

 

 

 

 

 

 

Clty State ZIP Code

21. Do you now have, or did you have within 1 year before you fled for bankruptcy, any safe deposit box or other depository for
rities, cash, or other valuables?
No
C7 Yes. Fill in the details.

 

 

 

 

 

 

 

 

Name of Financiat institution Name
| i
Number Street Number Streat i
f i
'
|
city State ZIP Code fF :
Gly State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
 

Name of Financial Institution OOK X Checking UF] § $ AO. 63

City State = ZIP Code Q Other
XKXX-__ C2 checking _ $
Name of Flnanctal Institution
| Savings
Number Street a] Money market
Cc}: ‘Brokerage
Lh otrer

 

3

 
Debtor 4 1) id Vig. Renee Erdmann Case-nuriber (i kovm; 9. Uf235- wh JH

First Rarne. Middle Mame: Lash Neve.

  
       

 

 

 

 

 

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
C] No
‘By Yes. Fill in the details. —
Who
"  Elaristmes decorations og
Freedom 5 forage ala Eleis d 7 | Dine
Name of Storage Facility g Name ! OC ceason Clofhin ives >
Number Streat Number Street : le vsehald goods ' i
, GltyState ZIP Code | :
Yi Lory ‘A |
identify Property You: Hold or Cantral for Semeone Elze
23. De you hold or contro!-any property that someone else owns? Include ariy property you borrowed from, are storing for,. -
or hold in trust for someone. i

C) Yes. Fill in the details. .

 

 

“Owner's Name

“Number ‘Street

 

Number Street

 

 

 

City State ZIP Code : z
city State ZIP Coda Co ee ee ce caesar anat suerte tt ct oe pnnetue pene _A i

 

 

Give Details About Environmental Information

 

: For the purpose of Part.10,.thefollowing defiiitions apply:

ia Environmental aw means any federal, state, or local statute or regulation concerning pollution, contamination; releases of
: hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material,

' g Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
: utilize it or used to own, operate, or utilize it, Including disposal sites.

‘= Hazardous material means anything an environmentat law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaralnant, or similar term.

Repert.all notices, releases, and proceedings that you know-about; regardless of when they-occurred.

24.Has any governmental unit notified you that you may be fiable or potentially liable under or in violation of an environmental law?

No
(] Yes, Fill in the details.

 

 

 

 

 

 

 

Name of site Governmental unit i i
i Number Street Number Street
} City State 25P Cade
tity State ZiPCode

 

Official Forrn 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Debtor Diane. enee Eda Nw Case nutaber aranowa) | G. 4/2 3S- /¥] d Lf

FirstName - Niddle Name.. LasbhName

25. Have you notified any governmental unit of any release of hazardous material?

fio

(3 Yes. Fill in the details.

 

 

 

 

‘Name of site Governmental unit : i .
i
i |
Low _ . Se oe ed
Number Street Number Street
City State ZIP Code

 

City State OP Gade~

| 26.Have you been.a party-inany judicial or administrative proceeding under any environmental law? Include settlements-and orders.

No

| (2 Yes. Fill in the details,

   

 

 

 

 

 

Case title —— : EJ Pending
: fa On appeal :
lumber Street (1 concluded

Case number city State ZIP Code

  

Give Details About Your Business or Connections to Any Business
| 27. Within 4 years before you fi filed for bankruptey, did you.own.a business or have any of the. following. connections ta any business?
Ol Asole proprietor or self-employed in a trade,. profession, or other activity, either full-time or part-time

GQ A member of a limited liability company (LLC) or limited abitity partnership: (LLPY

C) A partner in a partnership

CL) An officer, director, or managing executive of a corporation

An owner of at least 5% of the voting or equity securitles of a corporation

Whe. None of the above applies. Go to Part 712.
CY Yes. Check all that apply above and 4 in the details below for, each ‘business. |

   

ployer | Identification: number. vee
0 notinclude. Social Security number. art

   

 

Businass Name

 

Number Street

 

 

 

 

 

 

 

 

,
i
_tiy, State, ZIP Goda {

Business Name

Number Streat
i > From To
: City “Stata ZIP Code} : i

.. oe et ate Bo gto cna onene eae aneccipinee tet cence! ccatcte oe ae Ona Oe SER aT nT eco onamimmmnmae nar  eS  ae OT A TN cool pc egcenetg ene wea cote oe bo ci cEe got FMRI Cte net Tar an ie iting Sttenene oS co

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Debtor4 Diane. Ronee Evd ma on Case number (ition): I 7 - “fZ 38 - ("i oO LU

Firat ame - fiddle Name - Last Wame

 

Business Name

 

Number Street

 

 

From To

 

£
[
Clty Stata ZIP Goda !
4
i

     

28. Within 2 years before you filed for bankruptcy, did you give a financial statement te anyone about your business? Include afl financial
institutions, creditors, or other parties.

©} Yes. FI in the details betow.

 

 

Name MMTDDIYYYY

 

Number .. Street

 

 

City State ZIP Code

 

 

 

[have read the answers on this Statement of Financial Affairs and any attachments, and ij declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571,

¢ Pyguo. Salute x

Signature of Debtor 4 Signature of Debtor 2

Date G- 40-BO1F4 Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptey (Official Form 107}?

E) No

we Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

No

C} Yes. Name of person . Attach the Bankrupicy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119),

 

 

4

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
RMU let CLL i fal lade ea eS race CRE RU Re me

Pe tod elt 913

 

Debtor 1 Dp 1G ne. Renee E rd Man ry

First Name © Middle Name Last Name

et. There is no presumption of abuse.

Debtor 2
(Spouse, if filing} First Name Middie Name Last Name 0 2. The calculation to determine if a presumption of

. ‘ abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Western District of Washing bon Means Test Calculation (Official Form 1 22A-2).

Case number IG - off 236- My} oY CJ 3. The Means Test does not apply now because of
{if known) qualified military service but it could apply later.

 

 

 

 

(J) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number te which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of

Abuse Under § 707(b)(2} (Official Form 122A-1Supp} with this form.

| Part 4: Calculate Your Current Monthly Income

1. wal is your marital and filing status? Check one only.

Not married. Fill out Colum A, fines 2-11.
Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

i] Married and your spouse fs NOT filing with you. You and your spouse are:
Oo Living in the same household and are not legally separated. Fill oul both Columns A and B, lines 2-11.

() Living separately or are legaily separated. Fill out Column A, lines 2-11; do not fill out Cotumn B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 41 U.S.C. § 707(b}(7)(B}.

Fill in the avérage monthly income that you received from all sources, derived during the 6 full months before you file this
- bankruptcy case, 14.U.5.C.§ 401(10A). For example, if you are filing on September 15, the §-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for ali 6 months and divide the total by 5.
° Filbin the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nathing to report for any line, write $0 inthe space. ~ -: os
Column A Column &

Debtor 1 Debtor 2 or
normfiling spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions 5
{before all payroll deductions). $ $37, 70 $

3, Alimony and maintenance payments. Do not include payments from a spouse if OQ
Column B is filled in. $_\/ $

4. All amounis from any source which are regularly paid for household expenses
of you or your dependents, Including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
fifled in. Do not include payments you listed on fine 3. $3,500 §

5. Net income from operating a business, profession, Debtor 1 .~ Debtor 2:

 

 

 

or farm :

Gross receipts (before all deductions) gs‘ $

Ordinary and necessary operating expenses - 4 = §

Net monthly income from a business, profession, orfarm = g¢ Foryy, $ O $
§. Net income from rental! and other reat property Debtor 1 Debtor 2

Gross receipts (before al! deductions) $ $

Ordinary and necessary operating expenses -$ -§ /

Net monthly income from rental or other real property $ § rorvy, ¢ O $

7. Interest, dividends, and royalties $ { )

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Nionthly Income page 1
Debtor 1 Dia né Ren &e. Erdma An Case number (é known} 1G- ty 235 Ww JH

First Name Middle Name Last Name

 

Column A: - Coluran B
Debtord > Debtor2or | ¢
: : : non-filing spouse

8. Unemployment compensation $ ( ) $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: ee

 

 

 

FOP YOU ..cecscssssssscssssssscsnsseressessenssssesneseerseessnssenecceseestentiasaueaten $
FOr YOUF SPOUSE... ccc eceetseetneteeettnteeinaie  &
9, Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ ( ) $
40, Income from ail other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.
$_O
$C
Totai amounts from separate pages, if any. +4 Oo +4

 

11. Calculate your tota! current monthly income. Add fines 2 through 10 for each +
column. Then add the total for Column A to the total for Column B. 33 $31.70 $ $3,832.70

Total current
monthiy Income

 

 

 

 

 

 

Ee Determine Whether the Means Test Applies to You

12. Galeulate your current monthly income for the year. Follow these steps:

 

12a. Copy your totaf current monthly income from lime 11... ---seecsesccteeereeneinisreinenriitenren COPY line 1 heresy i 3, 837. oO
Multiply by 12 (the number of months in a year). , x 12
12b. The result is your annual income for this part of the form. 12b. Ss Hie, 0G. i

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. \ /A i

Fill in the number of people in your household. a

 

 

 

 

 

Fill in the median family income for your state and size of household. cuseneesenens seseeearencesnenacsnrerersersenneentee Loe $ 6. 3, 0e3

To find a list of applicable median Income amounts, go online using the link ik specified in in the 1e separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

 

 

 

14. How do the lines compare?

4da. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go fo Part 3.

44b. 0 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go te Part 3 and fill out Form 122A—2.

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x Ry ane Celia x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 6 “30 ° BO} G Date
MM/ BD FYYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

 

 

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 2
B6-Declaration (Official Fart 6- Declaration} (12/07) -

fire Diane Rea ee Erdman es Case Nox 4- L117 35 - mn oy id

Debtor (if known)

DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR

 

I declare under penalty of perjury that I have read the foregoing summary and schedules, consisting of GE _ sheets, and that they are true and correct to the best of
my knowledge, information, and belief, Or nat { aw a mmending them as pere pra te, ce

Date bn -40- 20Ol gq Signature: Gs vane Kb ptipar—

Debtor

Date Signature:

 

 

(oint Debtor, if any).

fif jolt case, boils spouses nist sign.)

 

DECLARATION AND SIGNATURE OF NON-ATTORNEY BANKRUPTCY PETITION PREPARER (See 11 U.S.C. § 110)

T declare under penalty of perjury that: (1) | am a bankruptcy petition preparer as defined in 11 U.S.C. § £10; (2)1 prepared this document for compensation and have provided
the debtor with a copy of this document and the notices and information required under 1 U.S.C. §§ 110(b), 110¢h} and 342¢b); and, (3) ifrules or guidelines have bcen
promulgated pursuant to 11 U.S.C. § 110¢h) setting a maximum fee for services chargeable by bankruptcy petition preparers, T have given the debtor notice of the maximum
amount before preparingany document for filing fercadebtor-ot-wocepting-tmy fee from thedlebior,ns required by that section.

 

“Printed or Typed Name and Tite, Wany, ‘Social Security No.
of Bankruptcy Petition Preparer (Required by 11 U.S.C. § 110)

Ef the bankrupicy petition preparer is not an individual, state the name, title (ifany), address, and social security number of the afficer, principal, responsible person, or partner
who signs this document,

 

 

 

Address

x
Signature of Bankruptcy Petition Preparer Date

 

Names and Social Security numbers of all other individuals who prepared or assisted in preparing this document, unless the bankruptcy petition preparer is not an individual:

Ifmore than one person prepared this document, attach additional signed sheets conforming to the appropriate Official Form for each person.

A hankrupley petition preparers failive to comply with the provisians af fille 1 and the Federal Rules of Bankuptew Procedure may result in fines or imprisonment orboth. 1118. § 110;
VETLSC. 056.

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF A CORPORATION OR PARTNERSHIP

 

 

I, the [the president or other officer or an authorized agent of the corporation or a member or an authorized agent of the
partnership } of the [corporation or partnership] named as debtor in this case, declare under penalty of perjury that I have
read the foregoing summary and schedules, consisting of sheets (Tote! shown on simmmary page plus 7), and that they are true and correct to the best of my

knowledge, information, aad belief.

Date

 

Signature:

 

 

[Print or type name of individual signing on behalf of debtor]

fAn individual signing on behalf of a partnership or corporation must indicate position or relationship to debtor}

 

Penalty:for making a false statemantor concealing property. Fine-of up to $400,000-or imprisonment for up-to 5 years-or both. 18 US:C. $8 152.and 3571.
